DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-10 and added new claims 11-20; therefore only claims 11-20 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0005405).
In regards to claim 11, Kim discloses of an antenna element, comprising: a feed line (for example 123, 223, see Figs 3-4, 7-9 and Paragraphs 0031-0044, 0047, 0054-0057, 0062) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (for example see 130, 140, 150, 230, 240, 250 on left side of 123, 223 in Figs 1, 5); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (for example see radiating elements on the right side of 123, 223 in Figs 
In regards to claim 12, Kim discloses of the antenna element as recited in claim 11, wherein the distribution of the spatial dimensions and/or the distribution of distances include a Dolph-Chebyschev distribution, and/or a uniform distribution, and/or a binomial distribution (for example see distributions in Figs 1, 5).  
In regards to claim 14, Kim discloses of the antenna element as recited in claim 11, the first and second multiplicity of radiating elements are coupled to the feed line via striplines, and/or capacitive couplings, and/or slot couplings (for example see 141, 151, 241, 251 in Figs 3-4, 7-9 and Paragraphs 0039-0045, 0047-0049).  
In regards to claim 15, Kim discloses of the antenna element as recited in claim 11, wherein the antenna element is a dipole antenna element (for example see Figs 1 and 5).  
In regards to claim 16, Kim discloses of the antenna element as recited in claim 11, wherein the feed line and the first and second multiplicity of radiating elements are as strip elements (for example see Figs 1, 3-5 and 7-9).  
In regards to claim 17, Kim discloses of the antenna element as recited in claim 11, wherein the first multiplicity of radiating elements (for example on the left side of 123, 223 in Figs 1, 5) are arranged so as to be offset relative to the second multiplicity 
In regards to claim 20, Kim discloses of an antenna array (for example see Figs 1 and 5), comprising: a multiplicity of antenna elements, each of the antenna elements including: a feed line (for example 123, 223, see Figs 3-4, 7-9 and Paragraphs 0031-0044, 0047, 0054-0057, 0062) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (123, 223, see Figs 1, 5); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (123, 223, see Figs 1, 5); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line, are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Figs 1, 5); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Figs 1, 3-5, 7-9 and Paragraphs 0028-0058).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405) in view of Hosono et al. (US 2016/0190703).
In regards to claim 13, Kim discloses of the antenna element as recited in claim 11 as found within the explanation above.
However, Kim does not explicitly disclose of wherein radiating elements of the first multiplicity of radiating elements and/or radiating elements of the second multiplicity of radiating elements are slotted patches.  
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Fig 1 and Paragraphs 0044-0060), wherein radiating elements of the first multiplicity of radiating elements and/or radiating elements of the second multiplicity of radiating elements are slotted patches (for example see patch slits 12c and 12d in Figs 1, 3, 22, 24, 29).  

In regards to claim 18, Kim discloses of the antenna element as recited in claim 11 as found within the explanation above.
However, Kim does not explicitly disclose of wherein at least one radiating element of the first multiplicity of radiating elements differs from all radiating elements of the second multiplicity of radiating elements in the width and/or in a distance to an adjacent radiating element of the first multiplicity of radiating elements.  
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Fig 1 and Paragraphs 0044-0060), wherein at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least one radiating element of the first multiplicity of radiating elements different from the second multiplicity of radiating elements as taught by Hosono to have at least one radiating element in conjunction with the other elements that provides the overall characteristics to achieve the desired radiation output of the device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405) in view of Nishikawa et al. (US 6,424,298).
In regards to claim 19, Kim discloses of the antenna element as recited in claim 11 as found within the explanation above.
However, Kim does not explicitly disclose of wherein the distribution of the spatial dimensions and/or distances are selected such that a radiated maximum of transmitted electromagnetic radiation occurs at a direction of radiation that differs from a perpendicular direction.  
Nishikawa discloses of an antenna element, comprising: a feed line (for example 15, 25) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (15, 25, for example see 14a-14e, 24a-24e); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (15, 25, for example see 14f-
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the distribution of the spatial dimensions and/or distances are selected such that a radiated maximum of transmitted electromagnetic radiation occurs at a direction of radiation that differs from a perpendicular direction as taught by Nishikawa as a matter of design choice for providing an antenna device providing desired directivity and excitation amplitude.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844